DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9 March 2022 have been fully considered but they are not persuasive. Regarding the objections to the drawings with regards to the claimed features of 
wherein the perforations are located in an end wall of the pressing chamber and oriented parallel to the movement of the first pressing member in combination with claim 1 which recites that the first pressing member moves entirely through the pressing chamber  (Claim 11); and
wherein the third pressing member is configured for ejecting compressed waste from the pressing chamber (Claim 17)
not being shown in the drawings, Examiner respectfully submits that Claim 1 recites that the second pressing member pivots through the feed hopper. Thus, the drawings corresponding to the claimed invention are Figures 6-9 and 10-13.  Therefore, per the drawings, the second pressing member is reference number “14” and the first pressing member is reference numbers “4” and “15”. Figures 6-9 and 10-13 are further described in paragraphs 0054-0058 of the specification. Examiner respectfully submits that Applicant appears to incorrectly reference Fig. 14 in addressing the objections to the drawings. Further, Applicant cites Par. 0037 for disclosing wherein the first plunger sweeps through the entire pressing chamber. However, Par. 0037 is disclosed with respect to Figures 1 and 14. Therefore, in claiming that the first pressing member is movable through the entire pressing chamber and “wherein the perforations are located in an end wall of the pressing chamber and oriented parallel to the movement of the first pressing member” (Claim 11) as well as “wherein the third pressing member is configured for ejecting compressed waste from the pressing chamber” (Claim 17), Applicant appears to be combining embodiments. However, in order to expedite prosecution and make the record clear, Examiner suggests deleting the term “entirely” from Claim 1, line 4 in order to clarify that the Figures being references are 6-9 and 10-13, corresponding to paragraphs 0054-0058.  For the reasons stated above, the objections to the drawings and rejections under 35 U.S.C. 112 are maintained.
Applicant further argues on Pages 8-10 of the Remarks that Kazutoshi fails to disclose a press having a pressing direction of a pivoting second pressing member that lies perpendicularly of a pressing direction of a first pressing member. Examiner respectfully submits that Pars. 0026-0027 of Kazutoshi discloses that “a vertical press is performed to squeeze the waste from above, making the waste flat. Upon completion of the vertical press, a hydraulic cylinder 23 is actuated, and a horizontal press is performed to laterally squeeze the waste.” As show in Figs. 1 and 5b, a pivoting member (34) performs vertical pressing, while a horizontal member (35) performing horizontal pressing. As “horizontal” and “vertical” are perpendicular directions, the claim limitations are met. The rejection is maintained.
Applicant further argues on Page 11 of the Remarks that Kazutoshi does not define an entire floor of a feed hopper and that the lid 34 would close the top of the hopper of Wagner, not the feed opening 36. As mentioned in the previous Office Action, Wagner discloses a feed opening (36) and a hopper 38 above the feed opening. Similarly, Kazutoshi discloses a feed opening and a hopper above the feed opening (See annotated Fig. 1, below). Further, Applicant argues that the modification would also require the removal of lid (86), which is an essential feature of Wagner. Examiner respectfully submits that both Wagner (Fig 1, #86) and Kazutoshi (Fig. 1, #13) disclose a lid or enclosure for the hopper. Therefore, the argument is not persuasive. The rejection is maintained.
For the reasons discussed above, the rejection of Claim 5 under 35 U.S.C. 103 as being obvious in view of a combination of Wagner, Kazutoshi, and Choate is maintained.


    PNG
    media_image1.png
    426
    813
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Hopper)][AltContent: arrow][AltContent: textbox (Hopper Opening)][AltContent: arrow][AltContent: textbox (Feed opening, Floor defined by press member and closing feed opening)]

Information Disclosure Statement
The information disclosure statement (IDS is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,
wherein the perforations are located in an end wall of the pressing chamber and oriented parallel to the movement of the first pressing member in combination with claim 1 which recites that the first pressing member moves entirely through the pressing chamber  (Claim 11)
where in the third pressing member is configured for ejecting compressed waste from the pressing chamber (Claim 17). Examiner notes that claim 1 recites that the first pressing member moves entirely through the pressing chamber and the specification discloses that the member moving entirely through the pressing chamber ejects the compressed waste
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   The specification does not disclose wherein the perforations are located in an end wall of the pressing chamber and oriented parallel to the movement of the first pressing member, which moves entirely through the pressing chamber, as claimed. Examiner notes that the plunger (12) moves entirely through the chamber from point D to point E therefore the perforations (6) are perpendicular to the movement of the first pressing chamber.
Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification does not disclose wherein the third pressing member is configured for ejecting compressed waste from the pressing chamber. Examiner notes that claim 1 recites that the first pressing member moves entirely through the pressing chamber. Examiner notes that the specification discloses that the plunger 12, which moves entirely through the pressing chamber, is used for ejecting compressed waste. Only in an alternative embodiment (Par. 0036. Note that this embodiment is disclosed as not preferred) does the specification disclose that the third pressing member is configured for ejecting compressed waste from the pressing chamber. However the specification does not disclose that both the first pressing member and the third pressing member are simultaneously configured for ejecting compressed waste or configured for ejecting compressed waste in the same embodiment. The claim will be examined as best can be understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11, 14, 16, and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al., hereinafter Wagner (U.S. 6,178,882) in view of Kazutoshi (JP 2581097) and Gonella (WO 2010/097177).
Regarding Claim 1, Wagner discloses a pressing chamber (See Fig. 1) and a first pressing member (Piston: Fig. 1, #30) for pressing the municipal solid waste (Containers: Fig. 2, #62) in the pressing chamber (See Fig. 1);
a first feed opening (Feed opening: Fig. 1, #36) configured for feeding the municipal solid waste into the pressing chamber (See Fig. 1);
perforations configured for allowing the organic material pressed out of the municipal solid waste to escape from the pressing chamber (Apertures: Fig. 2, #74 & Similar apertures may be provided in other containment walls of the compaction chamber 72 as, for example, in the top plate 14, the rear end plate 22 and the slide gate (40): Col 5, L44-47);
a discharge opening (Outlet: Fig. 1, #46 & Outlet port: Fig. 1, #48) configured for discharging from the pressing chamber compacted waste from which the organic material is at least partially removed (See Fig. 1). While Wagner discloses a closed feed opening (86), Wagner does not disclose a single second pressing member, wherein the second pressing member defines an entire floor of a feed hopper and pivots through the feed hopper such that a pressing direction of the second pressing member lies perpendicularly of a pressing direction of the first pressing member, wherein the second pressing member is configured for closing the first feed opening.
However, Kazutoshi discloses a single second pressing member (Press cover: Fig. 1, #34), 15wherein the second pressing member defines an entire floor of a feed hopper (See Figs. 5b-d) and pivots through the feed hopper (See Figs. 5a-d) such that a pressing direction of the second pressing member lies perpendicularly of a pressing direction of the first pressing member (See Figs. 5a-d with respect to ram (23)), wherein the second pressing member is configured for closing the first feed opening (The pressing chamber is sealed by the press cover: Par. 0012) in order to perform a vertical pressing operation and further compact the material.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the cover (86) of Wagner with the single second pressing member of Kazutoshi in order to perform a vertical pressing operation and further compact the material (Kazutoshi: Par. 0026).
Wagner or the combination of Wagner and Kazutoshi are silent to the first pressing member moveable entirely through the pressing chamber.  However, Gonella teaches a pressing member (40) with moveable entirely through the pressing chamber (See Figs. 7 and 16) in order to eject the compress waste.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the press member (36) of Wagner, which ejects the compressed waste, move entirely through the press chamber, as taught by Gonella, in order to eject the compressed waste.
Regarding Claim 11, the combination of Wagner, Kazutoshi, and Gonella teach all elements of the claimed invention as stated above. Wagner further discloses wherein the perforations are located in an end wall of the pressing chamber and oriented parallel to the movement of the first pressing member (Similar apertures may be provided in other containment walls of the compaction chamber 72 as, for example, in the top plate 14, the rear end plate 22 and the slide gate (40): Col 5, L44-47).
Regarding Claim 14, the combination of Wagner, Kazutoshi, and Gonella teach all elements of the claimed invention as stated above. Kazutoshi further teaches wherein the second pressing member is configured for feeding waste into the pressing chamber (Squeeze the waste from above: Par. 0026).
Regarding Claim 16, the combination of Wagner, Kazutoshi, and Gonella teach all elements of the claimed invention as stated above. Wagner further discloses a third pressing member, wherein the third pressing member is linearly movable in the pressing chamber along a direction that lies perpendicularly of the pressing direction of the first pressing member (Ram: Fig. 1, #26).
Regarding Claim 18, the combination of Wagner, Kazutoshi, and Gonella teach all elements of the claimed invention as stated above. Wagner further discloses wherein the first pressing member is configured for ejecting compressed waste from the pressing chamber (See Fig. 1).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al., hereinafter Wagner in view of Kazutoshi, Gonella, and Strickland, Jr. hereinafter Strickland, (U.S. 4,036,359).
Regarding Claim 17, the combination of Wagner, Kazutoshi, and Gonella teach all elements of the claimed invention as stated above. As best can be understood in light of the rejection under 35 U.S.C. 112a, Wagner does not disclose wherein the third pressing member is configured for ejecting compressed waste from the pressing chamber.
Strickland teaches a press with a first (131) pressing member and a third (121) pressing member opposite a discharge opening (One of the walls 16, 17 and 18, or 19 is provided with a hinge so that the compressed chips can readily be removed: Col 2, L58-61) wherein the third pressing member is configured for ejecting compressed waste from the pressing chamber (See Figs. 1-2. Examiner notes that the piston of Strickland would be capable of performing the function of ejecting compressed waste from the pressing chamber without further modification) as a known arrangement of press members and feed and discharge openings. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the feed opening of Wagner such that the second pressing member (26) both feeds material into the pressing chamber and discharges the pressed material out of the chamber, as taught by Strickland, as a known arrangement of a feed and discharge opening.
Claims 5, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Kazutoshi and Choate et al., hereinafter Choate, (U.S. 2009/0095673)
Regarding Claim 5, Wagner discloses a method for pressing organic material (Soup paste: Col 1, L15) out of municipal solid waste (Containers: Fig. 2, #62), comprising the steps of:
feeding the municipal solid waste into a device (See Fig. 1);
introducing a first pressing member (Piston or ram: Fig. 1, #26 or in an alternative interpretation, Piston: Fig. 1, #30) into the pressing chamber to further compress the municipal solid waste (See Fig. 4), whereby the organic material is pressed out of the municipal solid waste through preparations in the pressing chamber (Apertures: Fig. 2, #74 & Similar apertures may be provided in other containment walls of the compaction chamber 72 as, for example, in the top plate 14, the rear end plate 22 and the slide gate (40): Col 5, L44-47); and
wherein the municipal solid waste is fed into the device through the feed hopper (Hopper: Fig. 1, #38).  While Wagner discloses a closed feed opening (86), Wagner does not disclose pre-compressing the municipal solid waste into a pressing chamber of the device utilizing a single second pressing member, wherein the second pressing member defines a floor of a feed hopper; and wherein the second pressing member pivots through the feed hopper such that a pressing direction of the second pressing member lies perpendicularly to depressing direction of the first pressing member and such that the second pressing member closes an opening between the feed hopper and the pressing chamber.
However, Kazutoshi discloses pre-compressing the municipal solid waste into a pressing chamber of the device utilizing a single second pressing member (Press cover: Fig. 1, #34 & Par. 0026) wherein the second pressing member defines a floor of a feed hopper (See Figs. 5a-5d); and wherein the second pressing member pivots through the feed hopper such that a pressing direction of the second pressing member lies perpendicularly to pressing direction of the first pressing member and such that the second pressing member closes an opening between the feed hopper and the pressing chamber (See Figs. 5a-5d) in order to perform a vertical pressing operation and further compact the material.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the cover (86) of Wagner with the single second pressing member of Kazutoshi in order to perform a vertical pressing operation and further compact the material (Kazutoshi: Par. 0026).  Wagner or the combination of Wagner and Kazutoshi do not disclose loading the organic material pressed out of the municipal solid waste into an anaerobic digester.
However, Choate teaches recycling the liquid portion of municipal solid waste by loading the organic material pressed out of the municipal solid waste into an anaerobic digester (Liquid organic waste can also be added directly into the anaerobic digester: Par. 0012) in order to convert the waste into useful products. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to load the pressed waste of Wagner into an anaerobic digester, as taught by Choate, in order to convert the waste into useful products (Choate: Abstract).
Regarding Claim 20, the combination of Wagner, Kazutoshi, and Choate teach all elements of the claimed invention as stated above. Wagner further discloses wherein compressed municipal solid waste is ejected from the pressing chamber utilizing a third pressing member (Piston: Fig. 1, #30).
Regarding Claim 21, the combination of Wagner, Kazutoshi, and Choate teach all elements of the claimed invention as stated above. Wagner further discloses compressed municipal solid waste is ejected from the pressing chamber utilizing the first pressing member (Alternative interpretation of Claim 5 wherein the first pressing member is Piston (30)).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799